Citation Nr: 0940727	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, on a direct basis and as secondary to in-service 
exposure to herbicides.  

2.  Entitlement to service connection for retinopathy, on a 
direct basis, as a result of in-service exposure to 
herbicides, and as secondary to service-connected disability.  

3.  Entitlement to service connection for cataracts, on a 
direct basis, as a result of in-service exposure to 
herbicides, and as secondary to service-connected disability.  

4.  Entitlement to service connection for hypertension, on a 
direct basis, as a result of in-service exposure to 
herbicides, and as secondary to service-connected disability.  

5.  Entitlement to service connection for kidney disease, on 
a direct basis, as a result of in-service exposure to 
herbicides, and as secondary to service-connected disability.  

6.  Entitlement to service connection for neuropathy of the 
right upper extremity, on a direct basis, as a result of 
in-service exposure to herbicides, and as secondary to 
service-connected disability.  

7.  Entitlement to service connection for neuropathy of the 
left upper extremity, on a direct basis, as a result of 
in-service exposure to herbicides, and as secondary to 
service-connected disability.  

8.  Entitlement to service connection for neuropathy of the 
right lower extremity, on a direct basis, as a result of 
in-service exposure to herbicides, and as secondary to 
service-connected disability.  

9.  Entitlement to service connection for neuropathy of the 
left lower extremity, on a direct basis, as a result of 
in-service exposure to herbicides, and as secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 
1948 and from July 1949 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO denied the 
claims for service connection for diabetes mellitus 
(type II), retinopathy, cataracts, hypertension, kidney 
disease, and neuropathy of the upper and lower extremities.  

The issues of entitlement to service connection for 
cataracts, hypertension, kidney disease, and neuropathy of 
the upper and lower extremities are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's in-service responsibilities as an aircraft 
mechanic and aircraft crew chief caused him, on occasion from 
May 1965 to November 1966, to be present in country in the 
Republic of Vietnam.  

2.  The Veteran has been diagnosed with diabetes mellitus, 
type II.  

3.  Retinopathy is not currently shown.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to be the result 
of the Veteran's in-service exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Retinopathy was not incurred or aggravated in service and 
is not proximately due to, or the result of, the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

        A.  Diabetes Mellitus, Type II

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
claim for service connection for diabetes mellitus, no 
further discussion of the VCAA is required with respect to 
this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

        B.  Retinopathy

In the present case, a January 2009 letter notified the 
Veteran of the criteria for this service connection claim.  
In addition, the correspondence informed him that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the January 2009 letter informed the Veteran of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As this 
correspondence was issued prior to the initial adjudication 
(and denial) of the Veteran's service connection claim in May 
2009, no timing defect has occurred.  Pelegrini II.  See also 
VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield v. Nicholson, 
444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the Veteran's retinopathy claim.  All available relevant 
post-service treatment records adequately identified by the 
Veteran have been obtained and associated with his claims 
folder.  In addition, all available service treatment and 
personnel records have been procured and associated with his 
claims folder.  Also, the Veteran was given an opportunity to 
testify at a personal hearing conducted before VA personnel 
but declined to do so.  

In this regard, the Board acknowledges that the Veteran has 
not been accorded a VA examination relevant to his 
retinopathy claim.  Importantly, however, as the Board will 
explain in the following decision, available post-service 
medical records do not provide a diagnosis of retinopathy.  
Without evidence of a diagnosis of retinopathy, service 
connection for this disability cannot be awarded.  Thus, a 
remand to accord the Veteran an opportunity to undergo a VA 
examination to determine the nature, extent, and etiology of 
his claimed retinopathy is not warranted.  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the Veteran's hypertension, 
peripheral neuropathy, and PTSD claims is required.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
these claims, based on the evidence of record.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In addition, service connection for certain diseases, such as 
diabetes mellitus, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

Further, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2009); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

	A.  Diabetes Mellitus, Type II

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  In pertinent part, the diseases listed at 
38 C.F.R. § 3.309(e) include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2009).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a 
veteran who never went ashore from the ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as 
due to exposure to herbicides, including Agent Orange.  Id.  

In the present case, the Veteran contends that, while serving 
as a flight mechanic in the United States Air Force when the 
Philippines was his "home of record," he participated in 
the flying of missions from Thailand to Vietnam.  According 
to the Veteran, he was in charge of maintenance of the 
aircrafts.  In addition, he flew on missions to Vietnam, 
where the aircrafts stopped to pick up troops and to bring 
them back to Thailand.  

Initially, in the regard, the Board notes that the Veteran is 
competent to report his in-service activities.  Such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

Further, available service personnel records support the 
Veteran's contentions.  Specifically, these documents confirm 
the Veteran's service as a flight mechanic and aircraft crew 
chief in the Philippines from May 1965 to November 1966.  For 
his service with the 636 Combat Support Group, which was 
stationed at Clark Air Base in the Philippines from March 
1966 to August 1966, in particular, he received the Air 
Medal.  This award was based on "meritorious achievement 
while participating in sustained aerial flight as a combat 
crew member in Southeast Asia from 15 Mar 6 to 31 Aug 66.  
During this period, outstanding airmanship and courage were 
exhibited in the successful accomplishment of important 
combat support missions under extremely hazardous conditions 
including the continuous possibility of hostile ground 
fire."  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that the Veteran's in-service responsibilities as 
an aircraft mechanic and aircraft crew chief caused him, on 
occasion from May 1965 to November 1966, to be present in 
country in the Republic of Vietnam.  He is, therefore, 
presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

Medical evidence of record confirm that the Veteran has been 
diagnosed with diabetes mellitus, type II.  This disorder is 
a disease found to be associated with exposure to herbicides.  
38 C.F.R. § 3.309(e).  As such, service connection for 
diabetes mellitus, associated with in-service exposure to 
herbicides, is granted.  

	B.  Retinopathy

Service treatment records are negative for complaints of, 
treatment for, or findings of retinopathy.  Indeed, the May 
1967 retirement examination demonstrated normal eyes, and, in 
fact, the Veteran denied ever having had eye trouble.  

A post-service VA general medical examination conducted in 
January 1972 reflected normal eyes and, thus, provided no 
diagnosis of retinopathy.  The remainder of the post-service 
medical evaluation and treatment records are also negative 
for any diagnoses of retinopathy.  

The Board has considered the Veteran's assertions that he has 
retinopathy and that the etiology of this disorder is most 
likely his diabetes.  In this regard, the Board notes that 
the Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the Veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

As the post-service medical evidence illustrates, a diagnosis 
of retinopathy is not warranted.  Based on this evidentiary 
posture, the preponderance of the evidence is clearly against 
the Veteran's claim for service connection for such a 
disability, on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The benefit-of-the-doubt rule does not apply, 
and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for diabetes mellitus, type II, as 
secondary to in-service exposure to herbicides, is granted.  

Service connection for retinopathy, on a direct basis and as 
secondary to service-connected disability, is denied.  


REMAND

Post-service medical records reflect treatment for, and 
evaluation of, bilateral cataract extraction with intraocular 
lens implants; hypertension; chronic kidney disease, stage 3 
(to include atrophic changes of the left kidney and 
nonobstructing nephrolith lower pole of the left kidney); 
neuropathy; and unspecified idiopathic peripheral neuropathy.  
The Veteran has not been accorded VA examinations pertinent 
to these disabilities.  

In light of these facts, as well as the Board's grant of 
service connection for diabetes mellitus, type II, the Board 
concludes that a remand of these remaining service connection 
claims is necessary.  Specifically, on remand, the Veteran 
should be accorded VA examinations to determine the nature, 
extent, and etiology of his cataract, hypertension, kidney, 
and neuropathy disorders.  

Additionally, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Obtain copies of records of eye, 
blood pressure, kidney, and neuropathy 
treatment that the Veteran may have 
received from the Upstate New York Health 
Care System since July 2009.  Associate 
all such available records with the 
claims folder.  

2.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature, extent, and etiology of his 
status post bilateral cataract 
extraction with intraocular lens 
implants.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any pertinent disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service, is otherwise related to 
active duty (including whether any such 
disability is consistent with the 
Veteran's conceded in-service herbicide 
exposure), or was caused or aggravated 
by his diabetes mellitus.  Complete 
rationale should be given for all 
opinions.  

3.  Also, schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of his 
hypertension and kidney disease.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any pertinent disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service, is otherwise related to 
active duty (including whether any such 
disability is consistent with the 
Veteran's conceded in-service herbicide 
exposure), or was caused or aggravated 
by his diabetes mellitus.  Complete 
rationale should be given for all 
opinions.  

4.  In addition, schedule the Veteran 
for a VA examination to determine the 
nature, extent, and etiology of any 
neuropathy of his extremities that he 
may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any pertinent disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service, is otherwise related to 
active duty (including whether any such 
disability is consistent with the 
Veteran's conceded in-service herbicide 
exposure), or was caused or aggravated 
by his diabetes mellitus.  Complete 
rationale should be given for all 
opinions.  

5.  Following completion of the above, 
adjudicate the claims for service 
connection for cataracts, hypertension, 
kidney disease, neuropathy of the right 
upper extremity, neuropathy of the left 
upper extremity, neuropathy of the 
right lower extremity, and neuropathy 
of the left lower extremity-on direct 
bases, as a result of in-service 
exposure to herbicides, and as 
secondary to the now service-connected 
diabetes mellitus.  If the decisions 
remain in any way adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


